  Case 1:18-cv-01794-CFC Document 3 Filed 12/19/18 Page 1 of 1 PageID #: 17



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

EARL WHEBY, JR., Individually and On Behalf           )
of All Others Similarly Situated,                     )
                                                      )
                       Plaintiff,                     ) Case No. 1:18-cv-01794-CFC
                                                      )
       v.                                             )
                                                      )
ENDOCYTE, INC., JOHN C. APLIN, COLIN                  )
GODDARD, MARC KOZIN, PHILIP S. LOW,                   )
PATRICK MACHADO, FRED A.                              )
MIDDLETON, LESLEY RUSSELL, MIKE A.                    )
SHERMAN, and DAWN SVORONOS,                           )
                                                      )
                       Defendants.                    )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Earl Wheby, Jr. (“Plaintiff”) hereby voluntarily dismisses the above-

captioned action (the “Action”) without prejudice. Defendants have filed neither an answer nor a

motion for summary judgment in the Action. See id. Additionally, no class has been certified in

the Action, and no class members will be bound or affected by this Notice. See Fed. R. Civ. P.

23(e). Therefore, Plaintiff’s dismissal of the Action is effective upon the filing of this Notice,

and notice to the putative class is not required.

Dated: December 19, 2018                            RIGRODSKY & LONG, P.A.

                                             By: /s/ Gina M. Serra
OF COUNSEL:                                      Brian D. Long (#4347)
                                                 Gina M. Serra (#5387)
RM LAW, P.C.                                     300 Delaware Avenue, Suite 1220
Richard A. Maniskas                              Wilmington, DE 19801
1055 Westlakes Drive, Suite 300                  (302) 295-5310
Berwyn, PA 19312                                 bdl@rl-legal.com
(484) 324-6800                                   gms@rl-legal.com
rm@maniskas.com                                  Attorneys for Plaintiff
